DETAILED ACTION
This office action is in response to applicant’s filing dated August 16, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-5, 7-11, 13-19, 21, 22 and 24 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 16, 2021.  Claims 6, 12, 20, 23, and 25 were previously canceled.
Applicants elected with traverse Group III, drawn to method of reducing or preventing the development of opioid tolerance in a subject, the method comprising: a) co-administering to the subject one or more pharmaceutical compositions comprising; i) a LY2828360 compound, an AM1710 compound, or an analog, a derivative, a pharmaceutically acceptable salt, a hydrate, a prodrug, or a combination thereof, and ii) an opioid; b) activating one or more G-protein signaling pathways that effects opioid tolerance in the subject, c) suppressing the development or presentation of one or more clinical manifestations of the opioid tolerance in the subject, and d) reducing or preventing the development of opioid tolerance in the subject as the elected invention and LY2828360 as the elected composition species and morphine as the elected opioid species in the reply filed on November 25, 2019.  The requirement is still deemed proper.  Claim(s) 1-5, 7-11, 13-15, 21, and 22 remain withdrawn.  


Priority
The present application claims benefit of US Provisional Application No. 62/621,363 filed on January 24, 2018.  The effective filing date of the instant application is January 24, 2018. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Not Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 7,943,658 B2) in view of Zhang et al (Anesthesia & Analgesia, 2016;122(4):1031-7, cited in the IDS filed December 20, 2019); DeBaillie et al (Organic Process Research & Development, 2013;17(2):231-8, cited in a previous Office Action) and Eli Lilly and Company (NCT01319929, ClinicalTrials.gov, March 18, 2011 (v1), hereinafter referred to as Eli Lilly).
Liu teaches indole indane amides of Formula (I), which are CB2 agonists, which are useful in treating pain (abstract); pain may be for example inflammatory pain, cancer pain, inflammatory pain may be pain associated with osteoarthritis (col 15, lines 19-23) and are useful in in a method of preventing or reducing dependence on, or preventing or reducing tolerance or reverse tolerance to, a dependence inducing agent; including morphine (col 14, lines 59-63).  Liu further teaches the CB2 receptor compounds may be used in combination with other therapeutic agents including opioid analgesics (col 15, lines 33-45).  Liu teaches the CB2 agonists may be administered by any means suitable for the condition to be treated; for example, the compounds may be delivered orally, such as in the form of tablets, capsules, granules, powders, or liquid formulations including syrups.  

Zhang teaches low-dose cannabinoid type 2 receptor agonist attenuates tolerance to repeated morphine administration (title); coadministration of a nonanalgetic dose of the CB2 receptor agonist with morphine reduced tolerance to the analgesic effects of morphine (page 1034, right, 3rd paragraph); CB receptor agonists are involved in opioid-mediated analgesia and attenuate opioid tolerance during management of cancer pain (page 1036, right, last paragraph).  Thus, Zhang further supports that administration of CB2 agonist is useful for reducing tolerance to morphine when administered with morphine.
DeBaillie teaches LY2828360, a CB2 agonist, which was being developed by Eli Lilly and Company as an oral treatment for pain (page 231, left, 2nd paragraph).
As such, since Liu and Zhang teach a method of reducing tolerance to a dependence inducing agent, morphine, comprising administering an effective amount of a CB2 receptor agonist and that the CB2 receptor agonist can be administered in combination with opioid analgesics, morphine, and since DeBaillie teaches that LY2828360 is a CB2 agonist, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one functional equivalence (any CB2 receptor agonist) for another (LY2828360) with an expectation of success, since the prior art establishes that both function in similar manner. 

With regard to the limitation wherein the LY2828360 is administered at least 24 hours before administration of the opioid, Liu teaches for combination treatment with more than one active agent, where the active agents are in separate dosage forms, the active agents may be prima facie obvious to one of ordinary skill in the art to utilize the dosing regimens suggested by Liu and Zhang as a starting point for optimizing the dosing regimen of LY 28282360 in combination with morphine utilized to reduce tolerance to morphine administration, since Liu and Zhang suggest that administration of CB2 agonist is useful for reducing morphine tolerance and because treatment regimen is result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosing regimen would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosing regimen, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding wherein the composition is administered systemically, Liu teaches CB2 agonist may be administered orally.  Moreover, Eli Lilly teaches a clinical study wherein LY2828360 was administered orally.  Eli Lilly teaches 80 mg of LY2828360 was administered daily by mouth for 4 weeks.  Thus, Eli Lilly establishes that it was known in the art that it was suitable to administer LY82828360 orally.  Orally reads on administered systemically.  
.


Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 7,943,658 B2) in view of Zhang et al (Anesthesia & Analgesia, 2016;122(4):1031-7, cited in the IDS filed December 20, 2019); DeBaillie et al (Organic Process Research & Development, 2013;17(2):231-8, cited in a previous Office Action) and Eli Lilly and Company (NCT01319929, ClinicalTrials.gov, March 18, 2011 (v1), hereinafter referred to as Eli Lilly) as applied to claims 16-19 above, and further in view Deng et al (Biol Psychiatry, 2015; 77(5):475-487, cited in the IDS filed December 20, 2019). 
Liu, Zhang, DeBaillie, and Eli Lilly teach a method of reducing development of physical dependence to an opioid, morphine, comprising administering LY28282360 and administering an opioid (see above 103 rejection).  The cited art does not explicitly teach wherein the method comprises further co-administering paclitaxel.  
However, Liu does teach the use of CB2 agonist is useful to treat cancer pain and reducing the development of physical dependence to morphine.  
Zhang teaches pain is the primary factor affecting the quality of life in patients with cancer; despite the risk of developing drug tolerance and dependence, morphine is a commonly used drug to manage moderate-to-severe pain (page 1031, left, bridge paragraph); synergistic interactions have been observed between cannabinoid (CB) and opioid analgesics (page 1031, right, 2nd paragraph); activation of the CB2 receptor induced analgesia in cancer pain and other nd paragraph); several groups have reported that coadministration of low- or nonanalgetic-dose CB receptor agonists with morphine could reduce the morphine antinociceptive tolerance in normal rats and neuropathic pain animals (page 1031, right, last bridge paragraph).  
Moreover, Deng teaches dose-limiting peripheral neuropathy can develop in cancer patients receiving chemotherapeutic agents including paclitaxel (page 2, last paragraph); side effects and limited efficacy of clinically available medications make this neuropathy difficult to manage; CB2-preferring agonists exhibit antinociceptive properties in animal models of chemotherapy-induced neuropathy.  Deng further teaches chronic systemic treatment with a CB2 agonist suppressed chemotherapy-induced allodynia without producing tolerance, CB1-mediated cannabinoid withdrawal or CNS side effects associated with CB1 activation; the observed anti-allodynic efficacy required activation of spinal CB2 receptors and was independent of CB1 signaling; and our results support the therapeutic potential of prolonged use of CB2 agonists for managing toxic neuropathic pain without apparent adverse effects.
Since Liu, Zhang, DeBaillie, and Eli Lilly suggest a method of reducing development of physical dependence to an opioid, morphine, comprising administering LY28282360, since Liu further establishes that CB2 agonists are alternatively useful for treating cancer pain, since Zhang teaches pain is the primary factor affecting the quality of life in patients with cancer, despite the risk of developing drug tolerance and dependence, morphine is a commonly used drug to manage moderate-to-severe pain, synergistic interactions have been observed between cannabinoid (CB) and opioid analgesics, activation of the CB2 receptor induced analgesia in cancer pain, and  coadministration of low- or nonanalgetic-dose CB receptor agonists with prima facie obvious for a person of ordinary skill in the art to co-administer LY2828360 and morphine with paclitaxel with an expectation of success, since the prior art establishes that CB2 agonists are alternatively useful to treat cancer pain and to reduce tolerance to morphine, pain is a primary factor affecting quality of life in patients with cancer, despite the risk of developing drug tolerance and dependence, morphine is commonly used to treat pain, activation of CB2 receptor induced analgesia in cancer pain, and chemotherapeutics such as paclitaxel induce dose-limiting peripheral neuropathic pain, thus resulting in the practice of the method of claim 24 with a reasonable expectation of success. 
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

	
Conclusion
Claims 16-19 and 24 are rejected.
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628